Citation Nr: 1103233	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

1.  Entitlement to an initial rating in excess of 60 percent for 
chronic fatigue syndrome (CFS).

2.  Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from 
February 1994 and January 2000 rating decision issued by the RO.

In a February 1994 rating decision (issued in March 1994), the 
RO, inter alia, granted service connection and assigned an 
initial, 30 percent rating for CFS, effective July 5, 1990.  In 
May 1994, the Veteran filed a notice of disagreement (NOD) with 
the initial rating assigned, and the RO issued a statement of the 
case (SOC) in March 1995.  The Veteran filed a substantive appeal 
in April 1995.  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for CFS, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
although the RO granted a higher, 60 percent rating from July 5, 
1990, as a higher rating for this disability is assignable, and 
the Veteran is presumed to seek the maximum available benefit, 
the claim for a higher rating remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993). 

In a January 2000 rating decision, the RO denied SMC based on A&A 
or housebound status.  The Veteran filed an NOD in March 2000; 
and the RO issued a supplemental SOC (SSOC) in October 2000, 
which included this issue.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2000.

In June 2002, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge in Washington, DC; a transcript of 
that hearing is in the record.

In January 2003, the undersigned Veteran's Law Judge granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2003).

In August 2003, the Board remanded the matters on appeal to the 
RO, via the Appeals Management Center (AMC), in Washington, DC, 
for additional notice and development.  In February 2008, the AMC 
issued a SSOC reflecting the continued denial of the matters 
remaining on appeal.

In April 2008, the Board, again, remanded these matters to the 
RO, via the AMC, for additional development.  After accomplishing 
some of the requested action, the AMC continued to deny each 
claim (as reflected in an August 2010 SSOC), and returned the 
matters to the Board for further appellate consideration.  

The Board's decision on the claim for a rating in excess of 60 
percent for CFS from November 29, 1994, is set forth below.  The 
claim for an initial rating in excess of 60 percent for CFS prior 
to November 29, 1994, along with the claim for SMC based on A&A 
or housebound status, are addressed in the remand following the 
order; these matters are being remanded to the RO via the AMC.  
VA will notify the appellant when further action, on her part, is 
required.

As a final point, as noted in the August 2008 remand, the Board 
again notes that Veteran has raised claims for an effective date 
earlier than May 1, 1986 for the grant of service connection for 
chronic lumbar strain, and for an effective date earlier than 
July 5, 1990 for the grant of service connection for CFS.  Also, 
in a July 2003 statement, the Veteran asked for a waiver of 
overpayment of compensation payments originally calculated in the 
amount of $1,643.17 due to an increase in Social Security 
Administration (SSA) disability benefits.  As the RO has not 
adjudicated any of these matters, they are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since November 29, 1994, the Veteran's CFS has been 
manifested by mild impairment in the inability to concentrate and 
subjective complaints of fatigue, muscle aches, and pains; her 
CFS symptoms have been nearly constant and restrict routine daily 
activities to less than 50 percent of the pre-illness level, but 
do not restrict routine daily activities almost completely; there 
has been no evidence of incapacitating episodes requiring bed 
rest and treatment by a physician.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for CFS from 
November 29, 1994, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.88(b), Diagnostic Code (DC) 6354 (1994-
2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

As regard the initial rating for CFS, the February 1994 rating 
decision represents the RO's initial adjudication of this claim.  
A December 1995 SSOC set forth the criteria for higher ratings 
for CFS that became effective November 29, 1994.  Post-rating 
letters dated in February 2004, May 2008, and July 2010 provided 
notice to the appellant regarding what information and evidence 
is needed to substantiate a claim for a higher rating for CFS, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The letters, along with a March 2006 letter, provided the 
Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  Also, the May 2008 letter specifically informed 
the Veteran to submit any evidence in her possession pertinent to 
the claims on appeal (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  

After issuance of the February 2004, May 2008, and July 2010 
letters, and opportunity for the Veteran to respond, the August 
2010 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records; her records from the Social 
Security Administration SSA; private medical records from Dr. 
Camina, Dr. Hallowitz, Dr. Parrde, Johns Hopkins Hospital, Dr. 
Chanales, Dr. Katz, and Dr. Murphy; and the reports of July 1996, 
April 1997, May 1999, January 2001, June 2002, and August 2009.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran and by her 
friends and relatives, and by her representative, on her behalf.  
No further RO action on this matter, prior to appellate 
consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided on appeal, at this 
juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

In a December 1994 letter, Dr. Gibert, a VA physician, stated 
that the Veteran had a diagnosis of CFS and had been confined to 
her home since 1986.  The physician stated that the Veteran's 
condition had remained stable.  

A March 1995 letter from Dr. Chanales, a private physician, 
reflects that the Veteran began having problems after being 
exposed to chemical agents during military service.  She said 
that she got extremely fatigued and tired with an inability to 
concentrate mentally whenever she did any kind of mental or 
physical work.  

In December 1995, the Veteran completed a CFS Questionnaire at 
Johns Hopkins University.  She noted that fatigue was present on 
most days each month and never gone for more than 2 to 3 days, 
but that she did not have fatigue every day, without relief.  She 
indicated she was severely limited in normal daily activities and 
that she was only able to carry out about 20 percent of those 
activities.  The symptoms she indicated that she had very often 
were mild fever or chills, muscle weakness all over, muscle 
aching, forgetfulness, difficulty thinking, difficulty 
concentrating, difficulty sleeping, and sensitivity to light.  

A December 1995 record from Johns Hopkins Hospital reflects that 
the Veteran underwent a tilt table test for evaluation of CFS and 
pre-syncope.  The findings were abnormal, suggesting CFS and pre-
syncope could be due to neutrally mediated (vasodepressor) 
syncope.  Florinef and K-dur were recommended.

In a May 1996 letter, Dr. Camina, a private physician, stated 
that the Veteran's CFS was treated with Florinef, which had 
caused several side effects, including severe abdominal cramps, 
dizziness, and more fatigability.  A beta-blocker was added, but 
this worsened her condition.  The medication was discontinued in 
March 1996.

The report of a July 1996 VA A&A/housebound status examination 
reflects that the Veteran said that her typical day involved 
walking the dog a half a block, shopping, or household/childcare 
related activities outside of the house.  She said that she 
needed a cane or cart to support her and was unable to drive 
alone outside of the metropolitan area.  She said that she left 
home 3 to 4 times a week.  The examiner noted that the Veteran 
had CFS and low back pain secondary to lumbar spine disc syndrome 
and that she had housebound status since April 1986, which was 
permanent.  It was noted that daily skilled services were not 
indicated.

In an August 1996 letter, Dr. Tamasino, a VA psychologist, stated 
that the Veteran had become extremely depressed due to her 
extreme fatigue and other physical and emotional difficulties.  
It was noted that while she initially appeared quite capable, she 
was not able to maintain physical or mental functions for a 
sufficient period of time to allow her to successfully complete a 
task.  It was noted that her cognitive functioning was within 
normal limits, but she estimated that her premorbid level of 
intellectual functioning was in the bright normal to superior 
range.  

The report of an April 1997 VA examination reflects the Veteran's 
complaints of pain in her back, hands, legs, knees, elbows, 
shoulders, and hips, along with headaches.  She said that she had 
flare-ups 4 to 5 times a month that lasted 2 to 3 days at a time.  
She said that she had had 1 or 2 episodes in the past year of 
severe flare-ups.  She said that she was able to engage in 
activities, such as bathing herself, eating by herself, and 
putting clothes on by herself.  She said that she walked her dog 
3 times per day, fixed dinner for her children, and took her son 
once a week for allergy shots.  She said that she needed help 
with household work only during severe flare-ups.  

In a May 1997 letter, Dr. Camina stated that the Veteran 
complained of always feeling tired had having no energy.  She 
continued to have fatigue, weakness, bouts of sore throat and 
cystitis and was seen in Dr. Camina's office once or twice a 
month for these symptoms.  It was noted that the Veteran had been 
housebound from April 1986 and Dr. Camina opined that the Veteran 
was permanently disabled from chronic lumbar disc syndrome, as 
well as CFS, and could not return to work.

The report of a May 1999 VA examination for mental disorders 
reflects that the Veteran was fully oriented.  Her affect showed 
full range and appropriateness.  Her mood was mildly depressed.  
Her thinking was logical, relevant, coherent, and goal-oriented.  
The physician opined that the Veteran did not have a primary 
psychiatric disorder. 

The report of a May 1999 VA examination reflects that the Veteran 
said that she was able to manage her own affairs most days and 
protect herself.  She appeared to have low back pain.  She also 
reported having short-term memory loss, CFS, and neurally-
mediated hypotension (NMH).  She said that on a typical day, she 
tried to read and watched television.  She walked with a 
generally normal gait, but appeared a bit unstable and used a 
cane.  No functional restrictions were noted for her upper and 
lower extremities.  Other than seeming slightly unsteady when she 
walked, everything else appeared normal.  She said she was able 
to walk the dog twice a day.  She complained of recurrent fevers, 
infections, enlarged lymph nodes, muscle aches and weakness, 
fatigue, headaches, joint pain, problems with concentration, and 
sleep disturbance.  She reported incapacitating episodes 4 to 6 
times per year.  

A May 2000 VA neuropsychological evaluation reflects that the 
Veteran appeared to functioning within the average range of 
intelligence with post high school reading level.  She performed 
within normal limits on measures of focused and flexible 
attention, acquisition, retrieval, and recognition of verbal and 
visual information, language functioning, visuospatial abilities, 
reasoning, and problem solving.  Her impaired performance on a 
measure of reading comprehension was consistent with her report 
of difficulties in this area.  She demonstrated some variability 
with regard to measures of attention when performing simple and 
tedious tasks.  When performing more complicated, interesting 
tasks, she performed within normal limits.  There was no evidence 
of true memory impairment; therefore, the examiner opined that 
the Veteran's memory impairment was more likely related to her 
attention variability.  The examiner noted that the Veteran 
appeared to be functioning better than she was at the time of the 
previous evaluation (in August 1996).    

A January 2001 VA outpatient treatment note reflects a 
physician's opinion that the Veteran possibly had somatization 
disorder.  

The report of a January 2001 VA examination for CFS reflects that 
the Veteran said she was essentially housebound and that her 
activities included getting up in the morning, cooking breakfast, 
listening to music, and reading "junk" - things that did not 
require good memory.  The examiner noted that the Veteran 
complained of having trouble with her memory, but during the 
interview she seemed to have an extremely good memory.  She said 
that she played with her dog and took him for a walk.  She also 
said that she gardened, cooked, and did some light housework.  
She said that she did some of the household shopping, but that 
her biggest trips were to the VA.  She complained of migraines 4 
to 6 times per week in varying degrees.  She said that when she 
tried to work outside the home, her infections became worse and 
she was more thoroughly disabled.  The examiner noted that the 
Veteran moved rather freely and used her cane only for balance.  
She did put her feet up to relieve pain in her back during the 
interview.  The examiner noted that the Veteran did not in any 
way appear to be bed-bound.  She appeared pleasant and cheerful 
during the interview and seemed fairly well-adjusted to her 
current life.

The report of a January 2001 VA A&A/housebound examination 
reflects the Veteran's complaints of chronic fatigue and muscle 
pain.  She said that she was able to fix dinner 4 to 5 times a 
week.  She complained of muscle pain in her neck, arms, and pain 
for variable periods of time lasting from a few hours to a whole 
week.  She also said that she had migraine headaches 3 to 6 days 
a week.  She also reported a history of occasional light-
headedness and recurrent fevers.  She said that she was able to 
drive herself and take care of her personal needs such as eating, 
brushing her teeth, walking her dog, taking a shower, and toilet 
needs.  She also said that she engaged in some gardening and 
volunteer work.  On physical examination, her gait was normal and 
well-coordinated.  She reported pain with range of motion testing 
of the low back and neck.  Motor examination was normal.  
Examination of trigger points revealed mild tenderness in the 
occipital regions bilateral, as well as in the supracondylar 
regions above the elbows.  The diagnoses were CFS, chronic 
lumbosacral strain, and degenerative joint disease of the 
sacroiliac joins.  The examiner opined that the Veteran was able 
to take care of her herself, although she needed assistance with 
heavy lifting and certain household activities such as vacuuming.  

A May 2001 VA outpatient treatment record reflects that the 
Veteran recently had a trip to Denver by plane and had several 
episodes of falling.  It was noted that she was still driving 
with no problems of blacking out in the car.  In April 2002, it 
was noted that she was fairly stable with no new problems, but 
reported having a couple of blackouts lately because of CFS.  She 
also said she felt lightheaded some of the time.  

A January 2002 letter from Dr. Katz reflects that the Veteran was 
being treated for headaches with Neurontin, which seemed to be 
helping.  She was sleeping well and had no side effects.  She had 
recently developed another sinus infection.  On physical 
examination, she had normal strength, reflexes, coordination, and 
gait.  

A July 2002 private medical record from Dr. Murphy reflects that 
the Veteran reported increased depressive episodes after the 
death of her husband.  She said she had some dizziness related to 
NMH and needed aide for getting to doctor's appointments because 
of inability to drive long distances.  

The report of a June 2002 VA A&A/housebound examination reflects 
that the Veteran drove herself to the examination and was able to 
attend to her own activities of daily living.  She was able to 
walk without assistance; she used a cane and could walk 5 to 6 
blocks.  It was noted that she had episodes of dizziness with 
some blackout spells, and recurrent pharyngitis and bladder 
infections.  She said that she was able to go out of the house 
for several hours a day on most days.  The examiner noted that 
the Veteran had a history of episodic worsening of chronic 
fatigue and at times was housebound and unable to provide for 
herself.  The examiner opined that daily skilled services were 
not indicated.

The claims file also includes what appears to be an amended 
report of the above-described June 2002 VA examination, signed by 
the same examiner later in August 2002.  That report is somewhat 
inconsistent with the results noted above.  It was noted that the 
Veteran took a taxi to the examination and was unable to drive 
herself to medical appointments.  She could attend to activities 
of daily living, but needed assistance with housework, shopping, 
cooking, and laundry.  She said she sleeps in bed up to 18 hours 
a day.  She used a cane to walk, a shower chair, and back brace.  
It was noted that her husband had recently died and that he had 
provided some limited assistance prior to his death.  The 
examiner opined that she required daily personal health care 
services of a skilled provider.  

The report of a VA A&A/housebound examination dated from August 
2001 to July 2002 reflects that the Veteran able to attend to 
activities of daily living except when having intermittent 
exacerbations of illnesses.  It was noted that she had periodic 
grip weakness and dizziness - dropping objects greater than 5 to 
10 pounds.  She also had difficulty with light household duties 
and staying on task.  She walked with a cane and used a chair 
brace when traveling.  She had upper and lower back problems.  
She said she could not drive outside the metropolitan area.  The 
examiner diagnosed the Veteran with CFS, neutrally mediated 
vasodepressor syncope, chronic low back pain, fibromyalgia, 
adjustment disorder with depression, anxiety disorder, urge 
incontinence, asthma, and migraines, and opined that the Veteran 
required daily personal health care services of a skilled 
provider with which the Veteran would require hospital, nursing 
home, or other institutionalized care.  The examiner clarified 
that the Veteran need help for supervised physical therapy, 
travel to doctors, and help in her home.  

During the June 2002 Board hearing, the Veteran said that her 
fatigue goes in periods and was unpredictable.  She said that she 
could be fine one day, but could not predict how she was going to 
feel in 10 minutes.  She said that the fatigue was always there, 
but in varying degrees.  She said that when she tried to do 
normal things, it took a toll on her.  For example, she might be 
able to do something for 2 or 3 days, but then would crash for a 
week.  Because of this, she said she really could not do normal 
daily activities.  She also described having problems with 
concentration and memory.  

An August 2002 VA social work note reflects that team members 
were concerned about the disparity between the Veteran's 
presentation and unguarded comments to staff versus the very grim 
reports given to medical staff on examination.  In informal 
conversation, the Veteran told an HIV coordinator that she had 
assisted in coaching her children in various sports yet she 
reported that she had been housebound since the 1980's (during VA 
examination).  The Veteran had inquired about safe sex practices, 
and indicated that she might date again following the death of 
her husband.  To the team, it appeared that the Veteran had 
sufficient energy to pursue her benefits on a very regular basis, 
calling frequently and certainly appearing energized regarding 
these issues.  Psychological assessment noted the Veteran's focus 
on somatic issues and limitations.  

A June 2003 VA infectious diseases note reflects the Veteran's 
complaints of headaches, neck and back pain, balance problems, 
slight fevers, fatigue problems, and weakness.  She reported 
walking the dogs some and working about 4 hours a day on the 
house.  She said some tasks she could only do when her sons were 
in the house.  

A December 2003 VA neurology note reflects the Veteran's 
complaints of headaches several times per week, pain in both 
hands, thumbs, low back and knees.  She was oriented, speech was 
normal, gait was normal, she had full strength; there was some 
tenderness to palpation of the metacarpophalangeal joints and 
wrist joints.  

Lay statements submitted in April 2004 from the Veteran's friend 
and son attest to the Veteran's condition, including an inability 
to stay focused, and inability to maintain her home without 
assistance, an ability to stay on task during conversation, 
constant physical fatigue, a loss of physical balance, occasional 
mood changes and anxiety, and recurrent infections.  Her son 
stated that he lived with his mother and that she frequently 
fell, had panic attacks, had difficulty staying on task, was 
frequently sick, and slept a lot.

A February 2005 VA neurology note reflects the Veteran's 
complaints of headaches occurring as often as every day but 
sometimes no headaches for 3 days.  It was also noted that she 
had CFS.  She was oriented, speech was normal, and gait was 
normal.  A June 2005 VA mental health note reflects the Veteran's 
speech was logical, coherent, comprehensible, and organized.  
Thought content and perceptions were within normal limits.  
Cognitive functioning was within normal limits.  She had good 
memory and a good fund of knowledge.  It was noted that she 
sought support appropriately and was capable of independent 
living.    

In an August 2005 letter, Dr. Katz stated that on neurological 
examination, the Veteran was alert and oriented.  She gave a 
cogent history and recalled details of her previous visits.  She 
had good short-term memory, was fully oriented and had good fund 
of knowledge.  Motor examination was normal; gait was stable and 
she could tandem gait and walk without assistance.  Reflexes were 
2/4 and symmetrical with flexor plantar responses.  Sensory 
examination was normal.  Dr. Katz stated that the Veteran had a 
normal neurologic examination and that previous 
neuropsychological testing suggested fatigability and inability 
to maintain focus.  Dr. Katz recommended repeat 
neuropsychological testing to investigate possibility of 
attention deficit disorder (ADD) or cognitive issues from CFS.  

A December 2005 VA psychology note reflects that the Veteran 
reported being hoousebound due to her CFS, but that part of her 
"just doesn't want to get involved" in activities.  Thought 
content was logical and goal directed, although mildly 
tangential.

The report of a December 2005 VA examination reflects that the 
Veteran's mood was depressed and anxious.  There was no evidence 
of disorganized thought.  She was logical, coherent and on 
occasions she required goal redirection.  She was fully oriented 
and able to perform basic mathematical calculations.  No 
deficiencies or cognition of memory was detected.  Concentration 
and attention were mildly impaired.
 
A September 2006 VA primary care note reflects the Veteran's 
complaints of upper back pain; right knee pain following a fall 
four months prior; and left knee pain following a fall a few days 
prior. On physical examination, there was tenderness of the right 
paraspinal muscles, mild tenderness at the right proximal tibia, 
no tenderness of the left knee.  The physician stated that the 
upper back pain was due to muscle spasm and would ultimately 
resolve on its own.  The knee pain was likely due to bruised 
bone.  

A May 2007 VA psychiatry note reflects that the Veteran reported 
that she had panic-like episodes where she shakes and can pass 
out.  It was unclear whether these episodes were due to anxiety 
or hypotension.  She reported nightmares, intrusive thoughts, 
feeling keyed up, avoidance of intimacy with men.  She said she 
was still active in her church when she could get there.  Thought 
process was linear and goal-oriented; cognitions were grossly 
intake, although not formally tested.  

A July 2007 VA neurology note reflects that the Veteran had 
syncopal episodes due to NMH and felt quite fatigued after each 
episode.  Hypotension can be precipitated by prolonged standing, 
infection, anxiety.  She was oriented, speech was normal, 
coordination was normal, motor strength was 5/5 and deep tendon 
reflexes were 2+.  

A November 2007 VA cardiology consult note reflects that the 
Veteran was referred for vasodepressor syncope.  It was noted 
that she had episodes daily that caused extreme fatigue, 
sometimes requiring her to lie down for 4 hours after the event.  
The physician noted that her symptoms were more consistent with 
her diagnosis of chronic fatigue rather than vasodepressor 
syncope.  

In a November 2007 letter, Dr. Villaroman, a VA physician, stated 
that the Veteran had a history of CFS, vasodepressor syncope, 
chronic refractory back syndrome, fibromyalgia, PTSD, depression, 
anxiety disorder, migraines, asthma, irritable bowel syndrome, 
sleep apnea, recurrent infections, hypercholesterolemia, 
psoriasis, military sexual trauma, and chronic allergies.  The 
physician stated that due to her conditions, she was unable to 
concentrate or perform work duties in a inadequate manner due to 
their severe impact on her daily life.  The physician further 
opined that these conditions had severely impacted her ability to 
function in her day to day life activities.  Due to her pain, the 
physician said that the Veteran had very limited mobility and was 
substantially home-bound due to her multiple problems.  

A March 2008 VA nutrition consult reflects that the Veteran 
exercised 2.5 hours, three times per week.  

The report of an August 2009 VA examination for CFS reflects that  
the Veteran's gait was normal and that she used a cane without 
bearing significant weight on it.  She had tender points in the 
bilateral trapezii, scapulae, posterior iliac crests, and right 
greater trochanter, but they were not sufficient for a diagnosis 
of fibromyalgia.  She reported that CFS had a moderate effect on 
chores, shopping, exercise, and recreation, and prevented her 
from participating in sports.  The examiner opined that the 
Veteran's CFS was severe enough to reduce or impair average daily 
activity below 50 percent of the Veteran's pre-illness activity 
level.  The examiner stated that while the symptoms of CFS and 
fibromyalgia overlap, the Veteran did not meet the criteria for 
fibromyalgia on this examination.  Furthermore, the examiner 
stated that the Veteran was somewhat debilitated by other 
diagnoses of NMH, migraine headaches, muscle spasms, and 
posttraumatic stress disorder (PTSD); however, these symptoms 
were distinct from chronic fatigue.  

An October 2009 letter from Dr. Villaroman, a VA physician, 
reflects that the Veteran had a history of hypercholesterolemia, 
degenerative joint disease, asthma/rhinitis, CFS, anxiety/PTSD, 
neutrally-mediated vasodepressor syncope, psoriasis, chronic 
venous stasis, and migraines.  The physician stated that she 
required assistance and help with her activities of daily living.  
The physician further opined that as a result of the Veteran's 
multiple and complex medical conditions, she had difficulty 
leaving her house and was essentially housebound.  She had 
difficulty walking due to her DJD and chronic fatigue with 
history of syncope.  She had difficulty dressing and cleaning 
herself.  The physician stated that the Veteran was in need of 
aid of attendance and required the daily personal health care 
services of a skilled provider - without which she would require 
hospital, nursing home, or institutional care.  

In February 2010, Dr. Villaroman provided a letter similar the 
October 2009 letter.  

In March 2010, a VA examiner reviewed the Veteran's claims file 
and provided a medical opinion regarding the Veteran's need for 
regular A&A/housebound status.  The examiner relied on the August 
2009 VA examination and stated that the Veteran could dress and 
undress herself and keep ordinarily clean and presentable.  She 
could attend to the needs of nature and had no incapacitating 
episodes.  No protection from hazards was needed and she was not 
bedridden.  She could leave her immediate premises and drive an 
automobile.  

A March 2010 VA geriatric medicine referral note reflects that 
the Veteran required physical therapy (PT), occupational therapy 
(OT), or kinesiotherapy.  It was noted that in the past 7 days 
she required help or supervision with bathing, moving around 
indoors and that she expressed difficulty in performing 
housework, shopping, and transportation.

III.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic  Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

During the pendency of this appeal, effective November 29, 1994, 
VA revised 38 C.F.R Part 4 to add a diagnostic code and criteria 
for rating CFS.  See 38 C.F.R. 
§ 4.88(b), DC 6354; 59 Fed. Reg. 60,901 (Nov. 29, 1994) (interim 
rule); 60 Fed. Reg. 37,012 (July 19, 1995) (final rule).  As 
there is no indication that the new CFS criteria are intended to 
have a retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior to 
the effective date of the new CFS criteria, and to consider the 
new CFS criteria for the period beginning on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

For the reasons explained below, the claim for a higher initial 
rating for CFS for the period prior to November 29, 1994, is 
being remanded to the RO, via the AMC, for additional 
development.  As regards the period since November 29, 1994, the 
RO has assigned a 60 percent rating using the new criteria for 
CFS under Diagnostic Code 6354.  38 C.F.R. § 4.88(b) (1994-2010).

Under Diagnostic Code 6354, a 60 percent rating is assigned for 
signs and symptoms of CFS that are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or signs and symptoms that wax and wane, resulting 
in periods of incapacitation of at least six weeks total duration 
per year.   A 100 percent rating is assigned for signs and 
symptoms of CFS that are nearly constant and so severe as to 
restrict routine daily activities almost completely and which may 
occasionally preclude self-care.  A Note to Diagnostic Code 6354 
provides that, for the purpose of rating CFS, the condition will 
be considered incapacitating only while it requires bed rest and 
treatment by a physician.  
38 C.F.R. § 4.88b.

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that a rating in excess of 60 
percent for CFS is not warranted from November 29, 1994.  

At the outset, the Board points out that the Veteran has also 
been receiving a total disability rating based on individual 
unemployability (TDIU) since July 5, 1990.  The TDIU was awarded 
based on the Veteran's inability to secure or maintain 
substantially gainful employment due to her CFS.  See 38 C.F.R. § 
4.16.  Because the Veteran has already been awarded a TDIU, the 
Board need not consider a claim for a TDIU as a component of her 
current claim for increase.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

Also, the Board notes that, in addition to CFS, the medical 
evidence reflects diagnoses of NMH, fibromyalgia, muscle spasms, 
chronic venous stasis, DJD, migraines, and psychiatric disorders.  
Where it is not possible to distinguish the effects of 
nonservice-connected conditions from those of a service-connected 
condition, the reasonable doubt doctrine dictates that all 
symptoms be attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998). As discussed below, 
although the symptoms of fibromyalgia and CFS overlap, the August 
2009 VA examiner opined that the Veteran did not meet the 
diagnosis for fibromyalgia.  Hence, all symptoms related to 
fatigue have been attributed to her CFS.  As regards her other 
nonservice-connected disabilities, the VA examiner opined that 
these symptoms were distinct from chronic fatigue.  

In this case, since November 29, 1994, the evidence reflects that 
the Veteran's CFS symptoms have been nearly constant and have 
restricted her daily activities to less than 50 percent of her 
pre-illness level.  The evidence, however, does not indicate that 
she has CFS symptoms which are nearly constant and so severe as 
to restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  

There has been some evidence suggesting mild impairment in the 
Veteran's ability to concentrate.  In this regard, as noted by a 
May 2000 neuropsychological evaluation, there is evidence that 
she has difficulty concentrating on simple and tedious tasks; 
however, she performed within normal limits on more complicated, 
interesting tasks and there was no evidence of true memory 
impairment.  In December 2005, there were no deficiencies in 
cognition of memory, but concentration and attention were mild 
impaired.  Overall, this evidence suggests only mild impairment 
in this area, which is commensurate with less than the 60 percent 
rating currently assigned. 

As for daily activities, although the Veteran has asserted that 
she is housebound due to CFS, during the July 1996 VA 
examination, she reporting being able to walk her dog and perform 
shopping, household, and childcare activities outside of the 
house.  During the April 1997 VA examination, she also stated 
that she was able to care for herself and her children and that 
she walked her dog up to 3 times per day.  During the January 
2001 VA examination, she reported walking her dog, gardening, 
cooking, performing light housework, and engaging in volunteer 
work.  She was able to drive herself and attend to her basic 
needs.   In June 2002, she stated that she could walk 5 to 6 
blocks.  She also said that she was able to go out of the house 
for several hours a day on most days.  In August 2002, a social 
worker noted that the Veteran reported that she coached her 
children in various sports even though she was claiming 
housebound status, suggesting that she was exaggerating the 
severity of her CFS symptoms.  A March 2008 VA nutrition consult 
indicates that she was exercising 2.5 hours, three times per 
week.  

Based on the discrepancies in the record, the Board finds that 
the Veteran has had a tendency to exaggerate her CFS 
symptomatology.  Hence, while the medical record clearly 
establishes that she has a certain level of chronic fatigue, her 
subjective reports regarding the severity of her symptoms and her 
inability to perform daily activities lack credibility.

As regards incapacitating episodes, the Board notes that there 
has been no objective evidence of any episodes that require bed 
rest and treatment by a physician.  The Board notes, however, 
that there is medical evidence that the Veteran's CFS results in 
fatigue that requires frequent rest.  The August 2009 VA examiner 
stated that her CFS was severe enough to reduce or impair average 
daily activity to below 50 percent her pre-illness activity 
level, consistent with a 60 percent rating.  The examiner also 
noted the Veteran was somewhat debilitated by other diagnosis of 
neutrally-mediated hypotension, migraine headaches, muscle 
spasms, and PTSD; however, these symptoms were distinct from 
chronic fatigue.  

The Board further points out that the objective medical findings 
have shown minimal or no physical functional impairment due to 
CFS.  In May 1999, she walked with a normal gait, although she 
appeared unsteady and used a cane.  There were no other 
functional restrictions noted for her upper and lower 
extremities.  In January 2001, her gait was normal and she was 
well-coordinated.  In December 2003, other than some tenderness 
on palpation of her metacarpophalangeal joints and wrists, there 
were no other physical impairments.  She had full strength and 
her gait was normal.  A February 2005 neurology examination was 
normal.  In June 2005, it was noted that her cognitive 
functioning was within normal limits and she had good memory and 
seemed capable of independent living.  In August 2005, Dr. Katz 
stated that the Veteran's short-term memory was good, motor 
examination was normal, gait was stable, and that she had a 
normal neurological examination.  A July 2007 neurology 
examination was also normal.  In August 2009, it was noted that 
her gait was normal and that she used a cane without bearing 
significant weight on it.  

The Board acknowledges that more recent evidence - in 
particular, an October 2009 letter from Dr. Villaroman and March 
2010 geriatric referral note - suggests that the Veteran 
requires additional help with housework, shopping, 
transportation, and bathing; however, this evidence does not 
indicate that this is solely due to her CFS and, as discussed 
above, the objective medical findings do not support this.  

Overall, the Board finds that the medical evidence is most 
consistent with no more than a 60 percent rating for CFS since 
November 29, 1994.  

The Board reiterates that it has certainly considered the 
Veteran's assertions as to her CFS symptoms -which she is 
certainly competent to provide.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, as discussed above, her statements regarding 
the severity of her CFS symptomatology lack credibility.  
Furthermore, the criteria needed to support an increased rating 
- a showing of nearly constant CFS symptoms so severe as to 
restrict routine daily activities almost completely and which may 
occasionally preclude self-care - requires medical findings that 
are within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Hence, while the 
appellant's complaints have been considered, they are not 
considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support the 
claim for higher rating.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disability under consideration, 
pursuant to Fenderson (cited above); and that the claim for 
rating in excess of 60 percent for CFS from November 29, 1994, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating for the period under 
consideration, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).

 
ORDER

A rating in excess of 60 percent for CFS from November 29, 1994, 
is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an initial rating in excess of 60 percent 
for CFS prior to November 29, 1994, and on the claim for SMC 
based on A&A or housebound status, is warranted.

As noted above, effective November 29, 1994, VA revised 38 C.F.R 
Part 4 to add a diagnostic code and criteria for CFS.  See 38 
C.F.R. § 4.88(b), DC 6354.  Prior to November 29, 1994, CFS was 
an unlisted condition that was rated by analogy.  
See 38 C.F.R. § 4.20.  As explained above, there is no indication 
that the new CFS criteria are intended to have a retroactive 
effect; hence, the Board has the duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the new CFS criteria, and to consider the new 
CFS criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO awarded service connection for CFS, 
effective July 5, 1990 (the date of the claim for service 
connection).  In the June 1992 rating decision, the RO rated the 
Veteran's CFS, by analogy, under the criteria for rating 
generalized anxiety disorder.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (in effect prior to November 7, 1996).  After the new CFS 
criteria became effective, it appears that the RO erroneously 
applied the new criteria retroactively when assigning a 60 
percent rating for the Veteran's CFS for the period prior to 
November 29, 1994.  The March 1995 SOC and all subsequent SSOCs 
have only referenced the new criteria for rating CFS that became 
effective November 29, 1994.  In fact, since the new criteria 
became effective, it does not appear that the RO has properly 
evaluated the Veteran's CFS prior to November 29, 1994 (i.e., by 
analogy to a closely related disease) nor has the RO provided 
notice of the analogous criteria first used to evaluate CFS 
during this time period (i.e., the criteria used to rate 
generalized anxiety disorder under Diagnostic Code 9400 (in 
effect prior to November 7, 1996)).  

Hence, a remand is required so that the RO can properly 
adjudicate the claim for a higher initial rating for CFS prior to 
November 29, 1994, and provide notice to the Veteran of the 
analogous criteria used for such rating.  

As regards the claim for SMC based on A&A or housebound status, 
it is noted that a remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

As noted in the April 2008 remand, private and VA examiners have 
given opinions that support the Veteran's claim for SMC based on 
the need for A&A or housebound status, however, their opinions 
were not based solely on the Veteran's service-connected 
disabilities, alone or together.  The opinions were based on the 
Veteran's service-connected and nonservice-connected 
disabilities, such as, neutrally medicated vasodepressor syncope 
(also known as neutrally mediated hypotension (NMH)) and 
fibromyalgia.  The Board requested the RO to arrange for the 
Veteran to undergo a VA A&A/Housebound examination for SMC 
purposes, by an appropriate physician.  The physician was 
requested to render specific findings regarding the Veteran's 
ability to perform certain tasks and to indicate whether her 
service-connected disabilities - either individually or in 
concert - permanently confined her to her place of residence and 
immediate premises.  In rendering the opinion, the physician was 
asked to, if possible, distinguish the effects of the Veteran's 
nonservice-connected disabilities, to include NMH and 
fibromyalgia, from her service-connected CFS and anxiety 
disorder.  The examiner was also asked to consider and discuss 
the opinions rendered in May 1999, February 2001, and June 2002.  

The claims file reflects that the Veteran underwent a VA 
examination for CFS in August 2009; however, she did not undergo 
a VA A&A/housebound examination.  In March 2010, the RO requested 
a medical opinion regarding whether the Veteran required A&A of 
another person or was housebound.  It is unclear whether the 
individual providing the opinion had ever examined the Veteran.  
Furthermore, the individual providing the opinion did not respond 
to the questions posed by the Board in the April 2008 remand.  
Hence, remand, consistent with Stegall, is warranted. 

Accordingly, the RO should arrange for the requested VA 
A&A/Housebound examination to consider all of the Veteran's 
service-connected disabilities.  The Veteran is hereby advised 
that failure to report to the scheduled examination, without good 
cause, shall result in denial of a claim for increase, to include 
a claim for SMC.  See 38 C.F.R. § 3.655(b) (2010).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report to the scheduled 
examination, the RO must obtain and associate with the claims 
file copies of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The claims file currently contains VA treatment records 
from the VA Medical Center (VAMC) in Washington, DC, dated 
through May 2010.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the VAMC in Washington, DC, 
since May 2010, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2010) as regards requests for records from 
Federal facilities.

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's letter to the appellant should explain that she 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  In 
adjudicating the claim for a higher, initial rating for CFS prior 
to November 29, 1994, the RO should consider whether "staged 
rating" (assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to the Fenderson 
(cited to above) is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the VAMC in 
Washington, DC, all records of evaluation 
and/or treatment for the Veteran, since May 
2010.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for a higher initial rating for CFS 
prior to November 29, 1994, and the claim for 
SMC based on A&A or housebound status.  The 
RO should explain the type of evidence that 
is the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and her representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received are associated with the claims file, 
the RO should arrange for the Veteran to 
undergo VA A&A/Housebound examination for SMC 
purposes, by an appropriate physician, at a VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

The physician should render specific findings 
as to whether the Veteran is able to dress or 
undress herself, or to keep herself ordinarily 
clean and presentable; whether she is unable 
to attend to the wants of nature; whether she 
suffers from incapacity, physical or mental, 
which requires care or assistance on a regular 
basis to protect her from hazards or dangers 
incident to her daily environment; and whether 
she is bedridden, i.e., whether her service-
connected disabilities, through their inherent 
character, actually require that she remain in 
bed.

The examiner should also indicate whether any 
disability/ies for which service connection 
has been granted - either individually or in 
concert with other service-connected 
disability/ies - permanently confine(s) the 
Veteran to her place of residence and 
immediate premises.

In rendering the above-requested opinion, the 
physician should indicate whether it is 
possible to distinguish the effects of the 
Veteran's nonservice-connected disabilities, 
to include NMH and fibromyalgia from the 
Veteran's service-connected CFS and anxiety 
disorder.  The examiner should also consider 
and discuss the opinions rendered in the May 
1999, February 2001 and June 2002 VA 
A&A/Housebound examination reports, as well as 
the July 2002 private A&A/Housebound opinion 
from the Veteran's private physician, along 
with the opinions of Dr. Vallaroman (dated in 
Novmeber 2007, October 2009, and February 
2010).

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to her by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims remaining on appeal in 
light of all pertinent evidence and legal 
authority.  As the criteria for rating CFS 
under Diagnostic Code 6354 did not become 
effective until November 29, 1994, in 
adjudicating the claim for a higher initial 
rating for CFS prior to November 29, 1994, 
the RO should rate the disability by analogy 
using the criteria of a closely related 
disease with analogous symptomatology.   The 
RO's adjudication of the claim for a higher 
initial rating for CFS should also include 
consideration of whether staged rating, 
pursuant to Fenderson (cited above), is 
appropriate.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate SSOC 
includes citation to and discussion of all 
additional legal authority considered (to 
include any analogous criteria considered to 
rate CFS prior to November 29, 1994), as well 
as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The 
RO is reminded that this appeal has been advanced on the 
Board's docket.


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


